Case: 11-30861     Document: 00511909680         Page: 1     Date Filed: 07/03/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 3, 2012
                                       No. 11-30861
                                                                           Lyle W. Cayce
                                                                                Clerk
JAMES NEAL,

                      Plaintiff-Appellant

v.

NABORS DRILLING USA, L.P.,

                      Defendant-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:11-CV-648



Before DAVIS, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Neal appeals from an August 15, 2011 order by the district court. In its
memorandum ruling issued with the order, the district court compelled
arbitration pursuant to Section 3 of the Federal Arbitration Act, 9 U.S.C. § 3.
The order itself explained what was to occur with the lawsuit thereafter:
        [T]he Clerk of this Court is to administratively terminate this action
        in his records, without prejudice to the right of the parties to move
        to reopen the proceedings within thirty (30) days of the date the
        Arbitrator renders a decision in this matter. This order shall not be


       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30861   Document: 00511909680     Page: 2   Date Filed: 07/03/2012



                                 No. 11-30861

      considered a dismissal or disposition of this matter, and should
      further proceedings in it become necessary or desirable, any party
      may initiate it in the same manner as if the order had not been
      entered.

      This case still exists on the district court’s docket and may be reopened
upon request of the parties or on the court’s own motion. The court’s order was
the functional equivalent of a stay, not a dismissal, and there has thus not been
an appealable order. See 9 U.S.C. § 16(b)(1); Green Tree Fin. Corp.–Ala. v.
Randolph, 531 U.S. 79, 87 n.2 (2000); Mire v. Full Spectrum Lending, Inc., 389
F.3d 163, 167 (5th Cir. 2004).
      DISMISSED FOR LACK OF JURISDICTION.




                                       2